DETAILED ACTION
The present application, filed on 05/21/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 10/13/2021.
Claims 1-12 are pending and have been considered below.

Priority
The application claims priority to foreign application KR10-2019-0059994, filed on 05/22/2019. The priority is acknowledged. 

Response to Arguments
Applicant’s arguments, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1, and 11 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103, Lowe in view of Takagi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 9,694,780) in view of Takagi (US 2008/0036184).
Regarding claim 1, Lowe discloses {Figures 1-4} a cover device {100} of an airbag, comprising: a cover unit {102} formed with first tear lines {160} thereon, such that the cover unit is torn along the first tear lines during an airbag event; a rim formed on the cover unit, and a housing unit {114, 152} including an inner housing part {114} and an outer housing part {152}, formed to extend in a direction from the rim, and the outer housing part {152} formed with second tear lines {160, 180}, wherein the outer housing part of the housing unit are torn along the second tear lines and rotate along with the cover unit, which is torn and rotates when the airbag is deployed {Col. 4, lines 9-49}.
However, Lowe does not explicitly disclose that the second tear lines are formed to an outer edge of the outer housing part.
Takagi teaches {Figures 1-7} a housing unit including an inner housing part {2} and an outer housing part {3}, and the outer housing part formed with second tear lines {4} to an outer edge of the outer housing part {Figures 4-5, and 7}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the second tear lines of the cover device disclosed by Lowe to extend to an outer edge of the outer housing part in order to provide “a sufficient opening area” and so that “the torn portion of the module cover can open widely” [0032-0033].
Regarding claim 2, Lowe discloses {Figure 1-4} first hinge units {166} positioned between ends {164, 165} of the first tear lines {160}, and connected with the cover unit {102} and the housing unit {114 + 152}.

Regarding claim 4, Lowe discloses {Figures 2-4} the second tear lines {160, 180} are disposed in a lengthwise direction {Col. 6, lines 25-28} on the outer housing part {152}. 
Regarding claim 5, Lowe discloses {Figures 2-4; Col. 6, lines 57-59} the second tear lines {160} are disposed on lines {180}, respectively, which meet with the ends {164, 165} of the first tear lines {160}.
Regarding claim 6, Lowe discloses {Figures 2-4, Col. 6, lines 53-56} the second tear lines {160, 180} are 2disposed on an inner surface of the outer housing part {152}.   
Regarding claim 7, Lowe discloses {Figures 1-4} the outer housing part {152} comprises: outer base housing portions {158 or 172} connected with the inner housing part {170}; outer rotating housing portions {“an interior face of the sidewall 152”} connected with the first hinge units {166} and the inner housing part, the outer rotating housing potions rotating when the cover unit {102} rotates during the airbag event {Col. 5, lines 47-50}. 
However, Lowe does not explicitly disclose the second tear lines are formed between the outer base housing portions and the outer rotating housing portions.
Takagi teaches {Figures 5} second tear lines {4} are formed between an outer base housing portion {3a} and the outer rotating housing portions {3b}.

Regarding claim 8, Lowe does not explicitly disclose that when the cover unit rotates 2about the first hinge units, the outer rotating housing portions are torn along the second tear lines, 3are separated from the outer base housing portions, and rotate together with the cover unit.  
Takagi teaches {Figures 4-5} when the cover unit {2} rotates 2about the first hinge units {intersection of 2a, 2b, and 3a/3b}, the outer rotating housing portions {3b} are torn along the second tear lines {4e, 4i, 4j}, 3are separated from the outer base housing portions {3a}, and rotate together with the cover unit.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the cover device disclosed by Lowe to include second tear lines configured to separate the outer base housing portion and outer rotating housing portion such that the “tearing force can run along the tear lines smoothly” during deployment [0031].
Regarding claim 9, Lowe discloses the inner housing part {170} comprises: second hinge portions {172} connected with the first hinge units {166} and the outer rotating housing portions {“an interior face of the sidewall 152”}; and an inner body housing portion {158} connected with the second hinge portions and the cover unit {102}. 
However, Lowe, does not explicitly disclose the inner body part is disposed to be spaced apart from the outer housing part.  

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the cover device disclosed by Lowe to provide the outer housing part spaced apart from the inner housing part “in order to provide a better appearance” [0004].
Regarding claim 10, Lowe discloses {Figures 1-4; Col. 5, lines 47-50} the first tear lines {160} and the 2second tear lines {160, 180} are torn, the cover unit {102} and the outer rotating housing portions {“an interior face of the sidewall 152”} rotate about the 3first hinge units {166} and the second hinge portions {158 + 172}.  
Regarding claim 11, Lowe discloses {Figures 1-4} a cover device, comprising: a cover unit {102} having a cover base {150} and a plurality of tear lines {160} disposed thereon; a housing unit {114, 152} extending from the cover base, the housing unit including an outer housing part {152} and an inner housing part {170}; first tear lines {160} disposed on the inner housing part {170} and second tear lines {160 + 180} disposed on the outer housing part {152} [0028]; first hinge units {166} positioned between ends {164, 165} of the first tear lines and second hinge units {158 + 172, or 174 + 179} connected between the outer housing part and the inner housing part, wherein upon an airbag event the outer housing part {152} rotates toward the inner housing part about the first hinge units and the second hinge units {Col. 5, lines 47-50}.
However, Lowe does not explicitly disclose that the second tear lines are formed to an outer edge of the outer housing part.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the second tear lines of the cover device disclosed by Lowe to extend to an outer edge of the outer housing part in order to provide “a sufficient opening area” and so that “the torn portion of the module cover can open widely” [0032-0033].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Takagi, and further in view of Schneider (US 2003/0178818).
Regarding claim 12, Lowe in view of Takagi teaches all the aspects of claim 11. However, Lowe does not explicitly disclose the inner housing part includes 2attachment holes configured to be attached to a steering wheel and an attachment part adjacent the attachment holes that does not rotate during the airbag event.
Schneider teaches {Figures 1-4} a vehicle cover {10} includes 2attachment holes [0038] configured to be attached to a steering wheel and an attachment part {28} adjacent the attachment holes that does not rotate during the airbag event.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the inner housing part disclosed by Lowe to include attachment holes and a non-rotating attachment part in order to “to be affixed to suitable receiving features within the vehicle” [0038].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7947. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614